Exhibit 10.1

STOCK REDEMPTION AGREEMENT

THIS STOCK REDEMPTION AGREEMENT (the “Agreement”), dated and made effective as
of December 22, 2011, is entered into by and between SUZUKI MOTOR CORPORATION, a
corporation incorporated and existing under the laws of Japan (“Seller”), and
ARCTIC CAT INC., a corporation incorporated and existing under the laws of
Minnesota (“Company”).

WITNESSETH

WHEREAS Seller is the record owner of 6,102,000 shares of Class B Common Stock,
with a par value of $0.01 per share, of the Company (the “Shares”), and

WHEREAS Seller desires to sell to Company, and Company desires to purchase from
Seller, all of the Shares, under the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and provisions
contained herein, the parties hereto hereby agree as follows:

1. Sale of Shares. Seller hereby agrees to sell, assign, transfer and convey to
Company at the Closing all of its rights, title and interest in and to the
Shares, and Company hereby agrees to purchase at the Closing the Shares from
Seller, in consideration of the Purchase Price (as defined in Section 2 hereof).
This sale and purchase of the Shares shall be subject to the terms and
conditions, and will be made in reliance upon the representations and
warranties, set forth in this Agreement.

2. Purchase Price. In consideration for the transfer of the Shares from Seller
to Company pursuant to Section 1, Company shall pay to Seller at the Closing (as
defined in Section 5 below) an amount of immediately available funds equal to
Seventy-nine Million Three Hundred Twenty-six Thousand United States Dollars
(USD $79,326,000) (the “Purchase Price”). Company shall pay the Purchase Price
to Seller by electronic funds transfer to a bank account designated by Seller
prior to the Closing.

3. Seller’s Representations and Warranties. Seller represents and warrants to
Company as follows:

(a) Seller is the record and beneficial owner of the Shares;

(b) the Shares are free of any and all liens, pledges, mortgages, charges,
security interests and encumbrances of any kind; and

(c) Seller has full power, right and authority to enter into and perform its
obligations hereunder, and upon Seller’s execution and delivery of this
Agreement, this Agreement will constitute the legal, valid, and binding
obligations of Seller, enforceable against Seller in accordance with the terms
hereof.



--------------------------------------------------------------------------------

4. Company’s Representations and Warranties. Company represents and warrants to
Seller as follows:

(a) The consummation of the transaction contemplated hereby is lawfully
permitted by, and does not violate in any way, the provisions of Sections
302A.551 and .553 of the Minnesota Statutes;

(b) Company’s board of directors (excluding Masayoshi Ito, who has recused
himself from participating in the board’s decision-making process with respect
to this Agreement and the transaction contemplated by this Agreement) (the
“Board”), at a meeting duly called and held, has unanimously (i) determined that
this Agreement and the consummation of the transaction contemplated by this
Agreement are fair and in the best interests of Company’s stockholders and
(ii) approved the execution and delivery of this Agreement and the transaction
contemplated hereby;

(c) Company has full power, right and authority to enter into and perform its
obligations hereunder, and upon Company’s execution and delivery of this
Agreement, this Agreement will constitute the legal, valid, and binding
obligations of Company, enforceable against Company in accordance with the terms
hereof;

(d) Company has received (i) a written opinion, satisfactory to Seller in form
and substance, of Raymond James (the “Financial Advisor”) addressed to the Board
to the effect that, as of the Closing Date, the Purchase Price to be paid to
Seller for the Shares is fair, from a financial point of view, to Company, and
(ii) a favorable written opinion, satisfactory to Seller in form and substance,
of the Financial Advisor addressed to the Board, that immediately after giving
effect to the consummation of the transaction contemplated by this Agreement and
any indebtedness incurred by Company or an affiliate thereof in connection
herewith, (1) the Company should be able to pay its existing and disclosed debts
as they become absolute and mature and as they become due in the usual course of
business considering all financing alternatives and potential asset sales
reasonably available to the Company; (2) on a pro forma basis, the fair value
and present fair saleable value of the Company’s assets would exceed the
Company’s stated liabilities and identified contingent liabilities by more than
its stated capital; and (3) the capital remaining in the Company after the
transaction would not be unreasonably low for the business in which the Company
is engaged as its management has indicated it is now conducted and is proposed
to be conducted following the consummation of the transaction.

(e) True and complete copies of the opinions (but not the underlying analyses)
referenced in Section 4(d) hereof have been provided to Seller; and

(f) Company has timely filed with or otherwise furnished (as applicable) to the
U.S. Securities Exchange Commission, all reports, forms, statements, and other
documents required to be filed or furnished under the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from June 1, 2007 (collectively, the “SEC
Documents”). Each SEC Document filed or furnished under the Securities Act and
the Exchange Act, at the time of its filing or being furnished (or, if amended,
as of the date of the last amendment),



--------------------------------------------------------------------------------

complied in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable. As of their respective
dates, the SEC Documents filed pursuant to the Securities Act or the Exchange
Act did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Company is not
in possession of any material, nonpublic information regarding Company or any of
its subsidiaries that has been required to be publicly disclosed prior to the
date of this Agreement and has not been so disclosed.

5. Closing. The closing of the transaction under Sections 1 and 2 hereunder (the
“Closing”) shall take place concurrently with the execution and delivery of this
Agreement, at Fredrikson & Byron, P.A., 200 South 6th Street, Suite 4000,
Minneapolis, Minnesota 55402 (the “Closing Date”).

6. Closing Deliveries. At the Closing, (a) Company shall deliver the opinions
contemplated by Section 4(e) and pay the Purchase Price to Seller by wire
transfer in immediately available funds in United States Dollars (all wire
transfer fees to be borne by Company), and (b) Seller shall deliver, or caused
to be delivered, to Company the original stock certificate(s) representing the
Shares, the stock power on the reverse side thereof having been duly endorsed by
Seller to Company.

7. Indemnification. After the Closing, Seller, on the one hand, and Company, on
the other hand (each, an “Indemnitor”), shall indemnify and hold harmless the
other party hereto and its respective directors, officers, and employees
(collectively, the “Indemnitees”) from and against all causes of action, claims,
losses, liabilities, costs and expenses (including interest, penalties and
reasonable legal fees, but excluding any lost profits, indirect, consequential,
special or punitive damages) (“Losses”) suffered or incurred by the Indemnitees
based upon, arising out of, or in connection with, any breach of any
representation and warranties or covenants of the Indemnitor under this
Agreement. Each party’s right of indemnification under this Section 7 shall be
the sole remedy that may be sought by the Indemnitee to the Indemnitor, and all
other remedies available under law, equity or otherwise shall be excluded. If
any claim is asserted or action or proceeding commenced or threatened by a third
party against an Indemnitee that would reasonably be expected to give rise to a
claim for indemnification by such Indemnitee against the Indemnitor pursuant to
this Section 7 (each, a “Third Party Claim”), the Indemnitee shall promptly
notify the Indemnitor in writing of such asserted, commenced or threatened Third
Party Claim (with reasonable specificity of the nature of the claim), the amount
of the claim (to the extent then known), and the basis for indemnification
hereunder; provided that the failure to provide such notice as provided herein
will not relieve the Indemnitor of its obligations hereunder except to the
extent such failure actually prejudices in any significant respect the
Indemnitor hereunder. The Indemnitor shall be entitled to participate in the
defense of such Third Party Claim giving rise to such claim for indemnification
at the Indemnitor’s sole cost and expense. The party controlling the defense of
a Third Party Claim (the “Controlling Party”) will not consent to the entry of
any judgment, or enter into any settlement, compromise, discharge or plea of no
contest, with respect to such Third Party Claim, without the prior written
consent of the other Party (the “Non-Controlling Party”), which consent shall
not



--------------------------------------------------------------------------------

unreasonably be withheld or delayed, and the Non-Controlling Party shall not be
liable under this Section 7 for any Losses resulting from the Controlling Party
consenting to the entry of any judgment, or entering into any settlement,
compromise, discharge, or plea of no contest, with respect to such Third Party
Claim, without such consent.

8. Further Assurances. Each party hereto shall take such additional actions that
the other party hereto reasonably requests to effectuate, record, evidence or
perfect the transfer of the Shares from Seller to Company pursuant to this
Agreement or to otherwise effectuate or consummate the transaction contemplated
hereby. Furthermore, Seller hereby affirms that it will use its best efforts to
supply to Buyer snowmobile engines until December 31, 2013 pursuant to the terms
and conditions of the Purchase/Supply Agreement dated as of March 1, 1985 and
the Addendum to Purchase/Supply Agreement and Stock Purchase Agreement dated as
of June 4, 2010.

9. Entire Agreement. This Agreement and all instruments and agreements executed
in connection herewith constitute the entire agreement of the parties hereto
with respect to the subject matter hereof.

10. Governing Law; Jurisdiction; Waiver of Jury Trial. (a) This Agreement shall
be governed by and construed in accordance with the laws of the State of
Minnesota, USA. Any legal action by or against Seller or Company relating to
this Agreement shall be instituted and determined exclusively in the federal
courts located in Minnesota, to the jurisdiction of which each party hereby
expressly and unconditionally and irrevocably agrees to submit. Each of the
parties hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named court for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such court (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by the
applicable law, any claim that (1) the suit, action or proceeding in such court
is brought in an inconvenient forum, (2) the venue of such suit, action or
proceeding is improper or (3) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

(b) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED
HEREBY.

11. Waiver. No waiver of a right under this Agreement shall constitute a waiver
of any other rights of the same or other provisions of this Agreement.

12. Survival. All representations and warranties made herein shall survive the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby for twelve months after the Closing.



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which, when so executed, is deemed to be an original and both of which, when
taken together, constitute but one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

SELLER:

SUZUKI MOTOR CORPORATION, a

Japanese corporation

By:    /s/ TOSHIHIRO SUZUKI                            

Name: Toshihiro Suzuki

Title: Executive Vice President

COMPANY:

ARCTIC CAT INC., a Minnesota corporation

By:    /s/ CLAUDE J. JORDAN                            

Name: Claude J. Jordan

Title: President and CEO